
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.33


Comfort Systems USA, Inc. 2012 Equity Incentive Plan
Non-Qualified Stock Option Notice


NAME   Grant Date:   March 19, 2014 STREET   Options Granted:   [·] CITY  
Option Price:   $[·]     Last Date to Exercise:   03/19/2024

        We are pleased to inform you that you have been granted an option to
purchase Comfort Systems USA, Inc. (the "Company") common stock. Your grant has
been made under the Company's 2012 Equity Incentive Plan (the "Plan"), which
together with the terms contained in this Notice, sets forth the terms and
conditions of your grant and is incorporated herein by reference. If this is
your first grant, a copy of the 2012 Equity Incentive Plan and of the Prospectus
is enclosed. Please review these documents carefully.

Vesting:

        Subject to the terms of the Plan, the option vests according to the
following schedule:

Vesting Date
  Shares Vesting 04/01/2015   [·] 04/01/2016   [·] 04/01/2017   [·]

Exercise:

        You may exercise this Option, in whole or in part, to purchase a whole
number of vested shares at any time, by following the exercise procedures set up
by the Company. All exercises must take place before the Last Date to Exercise,
or such earlier date as is set out in the Plan following your death, disability
or your ceasing to be an employee. The number of shares you may purchase as of
any date cannot exceed the total number of shares vested by that date, less any
shares you have previously acquired by exercising this Option.

Employment Requirements:

        In the event of your separation from the Company, except in the event of
retirement as described below, for any reason and under any circumstances, all
further vesting of shares under this grant stops, and all unvested shares are
canceled. As set out in the Plan, you will have 3 months after your employment
ceases or is suspended to exercise your vested options, and in the event of your
death or total disability you or your estate will have a period of 3 months to
exercise any vested options. Notwithstanding the foregoing, if you retire from
the Company at a time when the sum of your age, in whole years, and your years
of service with the Company (as determined in a manner consistent with the
method used for purposes of determining vesting under the Comfort Systems
USA, Inc. 401(k) Plan) is at least 75, you shall be deemed to satisfy the
continuous employment condition as required above on each vesting date following
retirement. The Plan sets out the terms and conditions that govern this grant in
the event of your termination of employment, death or disability.

Taxes and Withholding:

        This option is not intended to be an Incentive Stock Option, as defined
under Section 422(b) of the Internal Revenue Code. Any exercise of this option
is normally a taxable event, and if the Company determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
exercise or sale of shares arising from this grant, the Company shall have the
right to require such payments from you, or to withhold such amounts from other
payments due to you from the Company.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.33



Comfort Systems USA, Inc. 2012 Equity Incentive Plan Non-Qualified Stock Option
Notice
